Exhibit 10.1

 

LOGO [g322965g64b20.jpg]

                    , 2017

EXEC NAME AND ADDRESS

Dear                         :

As you know, on November 2, 2016, Inteliquent, Inc. (“Inteliquent” or the
“Company”) announced an agreement to be acquired by an affiliate of GTCR, a
private equity firm, and merged with a subsidiary of Onvoy Communications (the
“Transaction”). The Transaction is expected to close during the first half of
2017 (the actual date on which the Transaction closes referred to herein as the
“Closing Date”).

Inteliquent greatly appreciates your work and wishes to provide you with
additional incentives to remain with the Company through, and in some cases
beyond, the Closing Date. Accordingly, in connection with the Transaction,
Inteliquent is pleased to offer you the following enhanced retention package.
This enhanced retention package is being extended in consideration for your
continued employment with Inteliquent during the period between now and 90 days
after the Closing Date (the “Retention Date”).

Enhanced Retention Package

In order to compensate you for your continuing efforts through the Retention
Date, Inteliquent will, consistent with the conditions set forth in this letter
agreement (the “Agreement”), pay you a Retention Bonus (as defined below). In
the event your employment is terminated by Inteliquent prior to the Retention
Date for any reason other than for Cause (as defined in your Employment
Agreement), Inteliquent will, consistent with the conditions set forth in this
Agreement, pay you the Retention Bonus.

Retention Bonus

To the extent you remain employed through the Retention Date, Inteliquent will
pay to you a retention payment of $                , less applicable
withholdings and deductions (the “Retention Payment”). This payment will be made
as soon as practicable following the Retention Date, but in no event, later than
60 days following the Retention Date. Notwithstanding the foregoing, if prior to
the Retention Date, your employment is terminated by the Company for any reason
other than for Cause, you will be entitled to receive the Retention Payment, so
long as you (i) continue to perform your work pursuant to your employment
agreement dated                  (“Employment Agreement”) through the date of
termination, and (ii) sign (and not revoke, if applicable) a release agreement
prepared by Inteliquent within sixty (60) days following the Retention Date.

Separation Payment Unaffected

This Agreement does not affect any separation payment you may separately be
entitled to receive from the Company.



--------------------------------------------------------------------------------

DATE

Page 2

 

Taxes

Any payments made pursuant to this Agreement shall be subject to applicable tax
or similar withholding requirements under applicable federal, state or local
employment or income tax laws or similar statutes or other provisions of law
then in effect. It is the Company’s intention that all payments under this
Agreement are exempt from or comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and the regulations
thereunder, including without limitation the six month delay for payments of
deferred compensation to “key employees” upon separation from service pursuant
to Section 409A(a)(2)(B)(i) of the Code, if applicable, and this Agreement shall
be interpreted, administered and operated accordingly. To the extent that any
provision in this Agreement is ambiguous as to its compliance with Section 409A,
the provision shall be interpreted in a manner so that no payment due to you
shall be deemed subject to an “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code. Further, you shall not be considered to have
terminated employment with the Company for purposes of this Agreement unless you
have incurred a “termination of employment” from the Company within the meaning
of Treasury Regulation §1.409A-1(h)(1)(ii) promulgated under Section 409A of the
Code. For purposes of Section 409A, each payment made under this Agreement shall
be treated as a separate payment. In no event may you, directly or indirectly,
designate the calendar year of any payment under this Agreement. The Company
does not guarantee the tax treatment of any payments under this Agreement,
including without limitation under the Code, federal, state, local or foreign
tax laws and regulations.

Additional Information

Notwithstanding any of the foregoing, you remain an employee-at-will at all
times and either you or Inteliquent may terminate the employment relationship at
any time, subject to the terms and conditions of your Employment Agreement.

This Agreement constitutes the entire agreement and understanding between
Inteliquent and you relating to your eligibility to receive a Retention Bonus,
and supersedes and cancels any and all prior and contemporaneous written and
oral agreements and understandings, if any, between Inteliquent and you relating
thereto.

Please feel free to contact me with any questions regarding this Agreement.

Very truly yours,

COMPANY SIGNATORY

Inteliquent, Inc.

Accepted and agreed:

 

SIGNATURE

    Date  